United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1826
Issued: February 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2007 appellant filed a timely appeal of the July 10, 2006 and April 12, 2007
decisions of the Office of Workers’ Compensation Programs, which found that her accepted
conditions of temporary aggravation of bilateral carpometacarpal (CMC) arthritis and temporary
aggravation of left metacarpal arthritis had resolved. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d), the Board has jurisdiction over the merits of the claim.1

1

The Board notes that the Office issued a May 16, 2007 decision granting appellant a schedule award for 32
percent bilateral upper extremity impairment. On June 14, 2007 appellant, through her representative, requested an
oral hearing. As of the date of this appeal, a hearing had not been conducted and the Office had not issued a final
decision on the schedule award issue. As this matter is in an interlocutory posture, the Board does not have
jurisdiction over the schedule award issue. See 20 C.F.R. § 501.2(c) (the Board has jurisdiction to consider and
decide appeals from final decisions; there shall be no appeal with respect to any interlocutory matter disposed of
during the pendency of the case). See also Scott R. Walsh, 56 ECAB 353 (2005); Gloria Swanson, 43 ECAB
161 (1991).

ISSUE
The issue is whether the Office properly terminated appellant’s compensation and
medical benefits relative to the accepted conditions of temporary aggravation of bilateral CMC
arthritis and temporary aggravation of left metacarpal arthritis.
FACTUAL HISTORY
This is the second time this case has been before the Board on appeal. By decision dated
August 4, 2006, the Board affirmed the Office’s September 4, 2005 decision denying appellant’s
request to expand her claim to include the condition of depression. It affirmed the Office’s
September 4, 2005 and February 2, 2006 decisions denying her entitlement to wage-loss
compensation from April 2 to August 19, 2005.2 The findings of fact and conclusions of law are
incorporated herein by reference.
On May 19, 2003 appellant, a 43-year-old window clerk, filed an occupational injury
claim (Form CA-2), alleging that she developed bilateral soreness in both thumbs, as well as
swelling and numbness of both hands, as a result of duties relating to her federal employment.
On August 26, 2003 her claim was accepted for bilateral carpal tunnel syndrome and tendinitis of
the right thumb. The Office subsequently approved right thumb ligament reconstruction, which
was performed on May 24, 2004. Appellant returned to work full time on or about
September 1, 2004. On October 6, 2004 Dr. Patrick D. Devanny, an attending Board-certified
orthopedic surgeon, found that appellant’s reconstructive surgery had failed. He observed that
appellant had tenderness at the CMC joint; positive Tinel’s and Phalen’s at both wrist levels; and
positive grind and shift tests. He recommended work restrictions, including no use of the right
upper extremity; no repetitive use of the left upper extremity; and no lifting greater than one
pound. On October 20, 2004 appellant accepted a limited-duty position as a modified clerk,
which encompassed Dr. Devanny’s restrictions. Appellant stopped working on January 1, 2005.
Appellant submitted an October 19, 2004 report from Dr. Timothy V. Sandell, a Boardcertified physiatrist, who stated that an electromyogram (EMG) examination of appellant’s
bilateral upper extremities suggested mild to moderate nerve entrapment at both wrists,
consistent with mild to moderate carpal tunnel syndrome. On January 4, 2005 Dr. Devanny
diagnosed left thumb CMC arthritis, stating that appellant’s left thumb was demonstrating
symptoms similar to those experienced prior to her right thumb surgery.
Appellant submitted a March 16, 2005 report from Dr. Jack L. Rook, a Board-certified
physiatrist, who provided diagnoses, including: chronic right hand/thumb pain; status post
arthroplasty of the right thumb; left thumb pain; arthritis of the left carpal metacarpal joint; and
bilateral carpal tunnel syndrome. Dr. Rook’s examination of appellant revealed positive Tinel’s
sign at both transverse carpal ligaments. Grip strength was weak on the right and functional on
the left. Dr. Rook stated that appellant had left arm pain and crepitations of the base of the
thumb with range of motion of the joints, noting that her symptoms on the left were similar to
those experienced on the right side in January 2003. He opined that appellant had not reached
2

Docket No. 06-770 (issued August 4, 2006).

2

maximum medical improvement and that, because of compensatory overuse to accommodate her
painful right upper extremity, she had developed problems with her left hand, including
tendinitis and arthritis at the base of the left thumb. In a July 1, 2005 duty status report,
Dr. Rook opined that appellant was unable to work, and was experiencing bilateral hand and
thumb pain.
In a letter dated May 2, 2005, Dr. Devanny opined that appellant’s repetitive work
throughout the day for many years caused worsening of her bilateral thumb arthritis. He stated
his belief that she had “an underlying condition that was aggravated by work.”
On August 18, 2005 appellant, by her representative, asked the Office to accept the
condition of CMC joint arthritis and to approve a surgical consultation.
In an August 29, 2005 report, Dr. Rook opined that appellant was not capable of working
at that time. He stated that appellant had limited use of her right upper extremity; decreased
sensation in her right thumb; limited range of motion and crepitations with range of motion of
the right thumb. Dr. Rook noted positive Tinel’s sign and bilateral transverse carpal ligaments;
significant deformity at the base of the right thumb, and involving the metacarpophalangeal and
the carpal metacarpal joints. Grip strength was markedly decreased on the right, and sensation
was decreased in the right thumb.
The record contains an undated statement of accepted facts of a carpal tunnel syndrome,
which reflected that appellant’s claim was accepted for bilateral carpal tunnel syndrome and
tendinitis of the right thumb. The statement also indicated that she underwent a right thumb
ligament reconstruction with tendon interposition and excision of trapezium on May 24, 2004.
On September 13, 2005 the Office referred appellant, together with the statement of
accepted facts of a carpal tunnel syndrome and the medical record, to Dr. Hendrick J. Arnold, III,
a Board-certified orthopedic surgeon, for a second opinion examination. In a report dated
October 7, 2005, Dr. Arnold opined that appellant had no functional use of either hand. He
provided diagnoses of bilateral carpal metacarpal and bilateral metacarpal arthritis; mild bilateral
carpal tunnel syndrome; and subluxation of the right thumb. Dr. Arnold observed abnormal
ranges of motion in the right hand: position of rest -- 20 degrees extension; IP flexion -- 40
degrees; MP extension -- 40 degrees, a subluxed position. He found nerve root irritation with
positive Tinel’s testing and tender scars. Motor strength could not be determined due to pain.
Examination of the left hand revealed normal range of motion of the fingers and thumb.
Measurements showed: IP flexion -- 80 degrees; MP flexion -- 80 degrees; extension -- 0
degrees; radial abduction -- 60 degrees; adduction to 0 centimeters; and opposition to 8
centimeters. Two-point discrimination was five millimeters or less. Dr. Arnold concluded that
appellant’s current arthritic symptoms were due to work-related aggravation of a preexisting
arthritic condition, and that her carpal tunnel syndrome was causally related directly to
employment. He stated that “arthroscopy [was] a consideration for the left hand, but considering
her poor results on the right, she may be quite leery of undergoing the same procedure.”
Dr. Arnold further opined that appellant had sustained aggravation of a preexisting condition.
He stated: “On the right hand, I think that it is permanent. On the left hand, I think that the
aggravation will probably be temporary, supposing a satisfactory surgery outcome.”

3

On November 2, 2005 appellant, through her representative, requested that her claim be
accepted for bilateral thumb carpal middle carpal arthritis. By letter dated November 8, 2005,
the Office asked Dr. Arnold to clarify his report. It asked whether the aggravation of appellant’s
bilateral metacarpal arthritis and bilateral carpal metacarpal arthritis was permanent or temporary
and, if temporary, when the aggravation ceased.
In a supplemental report dated November 21, 2005, Dr. Arnold opined that appellant’s
right thumb condition was permanent, in that the carpal metacarpal joint was subluxed and
would never return to a normal position. Noting that appellant had been off work since
January 2005, he opined that the aggravation of appellant’s preexisting condition in the left
thumb would have ceased within six months of termination of employment.
By decision dated July 7, 2006, the Office expanded appellant’s claim to include the
following accepted conditions: permanent aggravation of right bilateral transient arthropathy;
temporary aggravation of left bilateral transient arthropathy; permanent aggravation of traumatic
right hand arthroscopy; and temporary aggravation of left hand arthropathy.
By decision dated July 10, 2006, the Office modified its July 7, 2006 decision to reflect
that the temporary aggravation of left transient arthropathy resolved by January 2005, and the
left thumb aggravation ceased as of July 1, 2005. On August 9, 2006 appellant, through her
representative, requested an oral hearing, which was later modified to a request for review of the
written record.3
By decision dated April 12, 2007, the Office hearing representative affirmed the Office’s
July 10, 2006 decision, finding that the temporary aggravation of both left CMC arthritis and left
metacarpal arthritis had resolved no later than July 1, 2005. The representative found that the
weight of the medical evidence was represented by Dr. Arnold’s October 7 and November 21,
2005 reports. The representative remanded the case for a determination as to whether additional
work activities after appellant’s return to work on December 17, 2005 caused a further
aggravation of her preexisting condition.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.4 Having determined that an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.5 The right to medical benefits for an accepted condition is not limited to the period

3

The record contains medical reports for the period April 28, 2006 to March 9, 2007 relating to appellant’s claim
for a schedule award for her accepted conditions of bilateral carpal tunnel syndrome and CMC arthritis of the right
thumb. As these reports do not address the conditions of temporary aggravation of left CMC arthritis and left
metacarpal arthritis, they are not relevant to the issue in this case.
4

Curtis Hall, 45 ECAB 316 (1994).

5

Jason C. Armstrong, 40 ECAB 907 (1989).

4

of entitlement to compensation for disability.6 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.7
ANALYSIS
In an April 12, 2007 decision, the Office accepted the temporary aggravation of both left
CMC arthritis and left metacarpal arthritis. The Office found that the accepted conditions had
resolved no later than July 1, 2005. The Office’s acceptance of a claim for a specified period of
disability does not shift the burden of proof to the claimant to demonstrate that she remains
disabled or has residuals thereafter.8 It is the Office’s burden to demonstrate the absence of
employment-related disability or residuals for the period following termination or modification
of benefits.9 The Board finds that the Office failed to meet its burden to establish that appellant
no longer had residuals of her accepted left upper extremity conditions.
The Office based its decision to terminate compensation and medical benefits on
Dr. Arnold’s October 7 and November 21, 2005 reports. The Board finds that these reports are
insufficient to meet the Office’s burden of proof.
Dr. Arnold’s October 7, 2005 report does not support the conclusion that appellant’s
temporary aggravation of left CMC arthritis and left metacarpal arthritis had resolved. Stating
that appellant had no functional use of either hand, he concluded that appellant’s current bilateral
carpal metacarpal and bilateral metacarpal arthritis conditions were due to work-related
aggravation of a preexisting arthritic condition. Dr. Arnold noted that “arthroscopy [was] a
consideration for the left hand, but considering her poor results on the right, she may be quite
leery of undergoing the same procedure.” He further indicated, “On the right hand, I think that it
is permanent. On the left hand, I think that the aggravation will probably be temporary,
supposing a satisfactory surgery outcome.” Dr. Arnold’s statements provide no indication that
the aggravation of appellant’s left CMC arthritis and left metacarpal arthritis had clearly
resolved. Rather, his opinion as to the left hand is speculative suggesting that the aggravation
would continue until appellant undergoes successful surgery.
In his supplemental report dated November 21, 2005, Dr. Arnold stated that the
aggravation of appellant’s preexisting condition in the left thumb “would have ceased within six
months of termination of employment,” which he noted was in January 2005. This report is of
diminished probative value as the physician did not adequately address the basis for reaching this
conclusion. This statement is in contrast to his October 7, 2005 report, which reflected a
continuing aggravation of the left thumb condition. The Office did not attempt to reconcile
Dr. Arnold’s opinion regarding the aggravation accepted in this case.

6

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

7

Calvin S. Mays, 39 ECAB 993 (1988).

8

Elsie L. Price, 54 ECAB 734, 739 (2003).

9

Id.

5

The Board finds that the Office improperly terminated medical benefits for the accepted
conditions of temporary aggravation of left CMC arthritis and left metacarpal arthritis. In order
to terminate authorization for medical treatment, the Office must establish that appellant no
longer has residuals of an employment-related condition which requires further medical
treatment.10 As noted, Dr. Arnold’s opinion is insufficient to show that appellant no longer has
residuals of her accepted conditions. The record does not contain a rationalized medical opinion
establishing that accepted conditions of temporary aggravation of left CMC arthritis and left
metacarpal arthritis had resolved as of July 1, 2005. The Office thus improperly terminated
authorization for medical treatment for these accepted conditions.
CONCLUSION
The Board finds that the Office improperly terminated compensation and medical
benefits relative to the accepted conditions of temporary aggravation of bilateral CMC arthritis
and temporary aggravation of left metacarpal arthritis.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated April 12, 2007 and July 10, 2006 are reversed.
Issued: February 21, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Pamela K. Guesford, 53 ECAB 727 (2002).

6

